UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                     -v.-                          19 Cr. 452 (KPF)

NATHANIEL TAYLOR,                                       ORDER

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record in open court on December 20,

2019, Defendant’s motion to suppress is GRANTED.

      The Clerk of Court is directed to terminate the motions pending at docket

entries 17 and 25.

SO ORDERED.

Dated:      February 21, 2020
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
